                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON




 LAURA W. 1,

                 Plaintiff,

         V.                                                            Case No. 3:19-cv-00099-SU

 ANDREW M. SAUL,                                                          OPINION AND ORDER
 Commissioner of Social Security,


                 Defendant.



MOSMAN,J.,

        On January 31, 2020, Magistrate Judge Patricia Sullivan issued her Findings and

Recommendation ("F&R") [ECF 16], recommending that the Commissioner's decision be

reversed and remanded for further proceedings. Neither party objected. For reasons discussed

below, I adopt Judge Sullivan's F&R and REVERSE and REMAND this case for further

proceedings.

                                           DISCUSSION

        The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to



      In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the nongovernmental party in this case.


1 - OPINION AND ORDER
make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d

1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to review the

F&R depends on whether or not objections have been filed, in either case, I am free to accept,

reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Sullivan's recommendation and I ADOPT the

F&R [16]. I REVERSE the Commissioner's decision and REMAND this case for further

proceedings consistent with this opinion.

       IT IS SO ORDERED.

       DATED this a)lay of February, 2020.




2 - OPINION AND ORDER
